EXHIBIT 10.8

 

Lease between Progressive Bank, National Association and Elm Grove Properties

 

LESSOR: ELM GROVE PROPERTIES, LLC

 

TENANT: PROGRESSIVE BANK, NA

 

PREMISES: 2B ELM GROVE CROSSING

 

TABLE OF CONTENTS

 

I

   PARTIES    2

II

   DEFINED TERMS    2

III

   PREMISES    3

IV

   TERM AND POSSESSION    4

V

   LESSOR’S WARRANTY    4

VI

   USE    4

VII

   ASSIGNMENT OR SUBLETTING    5

VIII

   RENT    5

IX

   TAXES    6

X

   SECURITY DEPOSIT    7

XI

   INSURANCE    7

XII

   COMMON AREA MAINTENANCE    7

XIII

   UTILITIES AND SERVICE    9

XIV

   ALTERATIONS AND IMPROVEMENTS    9

XV

   REPAIRS    10

XVI

   RULES AND REGULATIONS    11

XVII

   MORTGAGES    12

XVIII

   TENANT’S PROPERTY    12

XIX

   INSURANCE AND INDEMNIFICATION    12

XX

   ENVIRONMENTAL    13

XXI

   CONDEMNATION    14

XXII

   DEFAULTS    14

XXIII

   SURRENDER    15

XXIV

   MISCELLANEOUS    15

 

1



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

ARTICLE I

 

1.1 This lease (“Lease”) is made on or as of this FIRST day of JANUARY 2005 by
and between ELM GROVE PROPERTIES, LLC (“Lessor”) and PROGRESSIVE BANK, NA
(“Tenant”)

 

1.2 The parties hereto, for and in consideration of the mutual covenants
contained herein and with specific intention of being legally bound hereby and
of so binding their respective heirs, administrators, executors, successors and
assigns, jointly and severally, agree as follows:

 

ARTICLE II

 

2.1 Any word or combination of words set forth herein within quotation marks and
with the first letter(s) of the word(s) capitalized shall be a defined term, and
when thereafter used herein with the letters(s) capitalized shall have the
meaning first indicated.

 

2.2 “Shopping Center”/”Business Park”: The property known as 2B ELM GROVE
CROSSING situate in WHEELING, WV.

 

2.3 “Premises”: 4700 square feet, more or less as further described in Article
III.

 

2.4 “Term”: As further defined in Article IV, ONE year commencing on January, 1,
2005.

 

2.5 “Expiration Date”: The date set forth in a supplemental “Term Rider” to be
executed and attached hereto in accordance with Section 4.1, or if there is no
Term Rider then December, 31, 2005.

 

2.6 “Use”: Office Space

 

2.7 “Fixed Rent”: for each “Rental Year” (as defined in Section 8.4): Rental
Year 1 $ 48,000 Option Years 2 & 3, inclusive rent increases based on Consumer
Price Index.

 

2.8 “Tenant’s Share of Taxes”: The Proportionate Share of:

 

(a) All “Taxes” (as defined in Section 9.2).

 

(b) Tenant agrees to pay Landlord each month in advance, during the first
calendar year of this Lease, the estimated sum of $ 0.60 per square foot and the
total amount of said monthly payments accumulated in Tenant’s account shall be
applied toward Tenant’s proportionate share of Real Estate Taxes pertaining to
the Shopping Center/Business Park when said real estate taxes are billed to the
Tenant. After the first year and any time thereafter, Landlord may advise Tenant
of any increase in said monthly payment which increased payment shall be one
twelfth (1/12) of the estimated real estate taxes for the current year. Tenant
shall thereafter pay said increased amount to Landlord each month in advance.
The increased payment shall be applied toward Tenant’s proportionate share of
real estate taxes pertaining to the Shopping Center/Business Park. Fire Service
Fees are included in with real estate taxes and paid for the Tenant as part of
this charge.

 

2.9 “Tenant’s Share of Insurance”: The Proportionate Share of:

 

(a) All “Insurance” (as defined in Section 10.2).

 

(b) Tenant agrees to pay to Landlord each month in advance, during the first
calendar year of this Lease, the estimated sum of $ 0.35 per square foot and the
total amount of said monthly payments accumulated in Tenant’s account shall be
applied toward Tenant’s proportionate share of Insurance pertaining to the
Shopping Center/Business Park when said insurance premiums are billed to the
Tenant. After the first year and any time thereafter, Landlord may advise Tenant
of any increase in said monthly payment which increased payment shall be one
twelfth (1/12) of the estimated insurance premiums for the current year. Tenant
shall thereafter pay said increased amount to Landlord each month in advance.
The increased payment shall be applied toward Tenant’s proportionate share of
insurance premiums pertaining to the Shopping Center/Business Park.

 

2.10 “Tenant’s Share of Lessor’s Operating Costs of Common Area Maintenance”:
Amount equal to:

 

(a) Proportionate Share of Lessor’s Operating Costs” (as defined in Article
XII).

 

2



--------------------------------------------------------------------------------

(b) Tenant agrees to pay Landlord each month in advance, during the first
calendar year of this Lease, the estimated sum of $ 0.80 per square foot and the
total amount of said monthly payments accumulated in Tenant’s account shall be
applied toward Tenant’s proportionate share of Lessor’s Operating Costs
pertaining to the Shopping Center/Business Park when said Lessor’s Operating
Costs are billed to the Tenant. After the first year and anytime thereafter,
Landlord may advise Tenant of any increase in said monthly payment which
increased payment shall be one twelfth (1/12) of the estimated Lessor’s
Operating Costs for the current year. Tenant shall thereafter pay said increased
amount to Landlord each month in advance. The increased payment shall be applied
toward Tenant’s proportionate share of Lessor’s Operating Costs pertaining to
Shopping Center/Business Park.

 

2.11 “Tenant’s Trade Name”: PROGRESSIVE BANK, NA

 

2.12 “Tenant’s Notice Address”: PO BOX 6671, WHEELING, WV 26003

 

2.13 “Lessor’s Notice Address”: Elm Grove Properties, c/o Petroplus &
Associates, Inc., PO Box 679, Morgantown, WV 26507-0679

 

2.14 “Tenant’s Share of Taxes, Fees, Insurance, and Lessor’s Costs of Common
Area Maintenance”: During the primary term of this lease, the tenant’s share of
taxes, fees, insurance, and lessor’s costs of common area maintenance are
included as part of the fixed rent. In the event the costs of these
aforementioned items should exceed the allocations estimated during the first
full year of the lease, such amount as verified will be billed annually to
tenant and an adjustment will be made to the fixed rent for any renewal.

 

ARTICLE III

PREMISES

 

3.1 Lessor hereby leases to Tenant, and Tenant hereby rents from Lessor, the
Premises as defined in Section 2.3, including all Improvements, as herein
defined, and together with all appurtenances, including use with others of the
Common Areas, as hereinafter defined, to have and to hold unto Tenant for and
during the term hereinafter set forth.

 

3.2 Lessor reserves the sole and exclusive right, from time to time, to change
the Shopping Center/Business Park in any way it may desire, including, but not
limited to, construction of additions, removal of building or parts of building
and alteration of Common Areas.

 

3.3 Lessor reserves the sole and exclusive right to use all or any part of the
roof of the Premises for any purpose; to erect additional stories or other
structures over all or any part of the Premises; to erect in connection with the
construction thereof temporary scaffolds and other aids to construction on the
exterior of the Premises, provided that access to the premises shall not be
denied; to install, maintain, use repair and repair within the Premises pipes,
ducts, conduits, wires and all other mechanical equipment servicing other parts
of the Shopping Center/Business Park, the same to be in locations within the
Premises as will not deny Tenant’s use thereof; and to make any use it desires
of the side or rear walls of the Premises, provided that such use shall not
encroach on the interior of the Premises.

 

3.4 The Premises have been inspected by Tenant, and Tenant agrees to accept the
same in their present “as is” condition, with the exceptions noted in Section
3.6 below, and in the condition in which the Premises may be on the commencement
date of this Lease, with the understanding that the Premises will be subject to
ordinary wear and tear from the date hereof until commencement of the term.

 

3.5 Exceptions/ExclusionI

 

3.6 Build-out information Includes cleaning of carpet, replacement of damaged
ceiling tile, and touch-up of paint as soon as possible.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

TERM AND POSSESSION

 

4.1 The term of this Lease shall commence on the earliest to occur of (a) the
date set forth in Section 2.4 or (b) sixty (60) days after the date of the
Lease, and shall be for a period of time set forth in Section 2.4. If the Term
commences on a date other than the date set forth in Section 2.4, the parties
will execute a separate instrument (“Term Rider”) for attachment hereto stating
the commencing and ending dates of the Term.

 

4.2 Lessor, its agents, employees and contractors, shall have the right to enter
all parts of the Premises during Tenant’s operating hours to inspect the same,
to enforce and carry out any provision of this Lease, and, without assuming
responsibility to do so, to make repairs or alterations. In the event of an
emergency endangering life or property or in the event of desertion of the
Premises, Lessor shall have the right to enter by force.

 

4.3 Renewal Option- Tenant shall have the option to renew the term of this lease
for a term of one (1) years following the expiration of the original term,
provided that this Lease is in full force and effect and free of defaults by
Tenant on the day the renewal option is exercised and on the day the renewal
term begins. The renewal terms shall be on the same terms, covenants and
conditions as the original term, except that the annual rent shall be adjusted
as provided in Section 2.7, and there shall be an additional one (1) year right
of renewal after the renewal term provided for herein. Such right of renewal
must be exercised by delivery to Landlord of an unequivocal written notice of
election to renew at least one hundred and eighty (180) days prior to notice and
without any further instrument, this Lease shall be deemed to be renewed,
subject to the conditions hereinbefore provided in this Section.

 

4.4 Holding Over- Should the Tenant, with or without the express or implied
consent of the Lessor, continue to hold and occupy the Premises after the
expiration of the term of this Lease, such holding over beyond the term and the
acceptance or collection of rent by Lessor, shall operate and be construed as
creating a tenancy from month to month and not for any other term whatsoever,
but the same may be terminated by the Lessor by giving the Tenant ten (10) days
written notice thereof, and at any time thereafter the Lessor may re-enter and
take possession of the Premises, any rule in law or equity to the contrary
notwithstanding. The Tenant shall pay to the Lessor one and one half the rent
paid at Lease expiration, each month Tenant holds over beyond the original
expiration term of the Lease.

 

ARTICLE V

LESSOR’S WARRANTY

 

5.1 Lessor hereby warrants that it and no other person or corporation has the
right to lease the Premises. Tenant shall have quiet and peaceful possession of
the Premises without hindrance on the part of Lessor, and Lessor shall warrant
and defend Tenant in such quiet and peaceful possession against the claims of
all persons claiming by, through and under Lessor, so long as Tenant shall not
be in default hereunder.

 

ARTICLE VI

USE

 

6.1 Tenant shall use the Premises only in a safe and lawful manner for the
purpose set forth in Section 2.6.

 

6.2 At all times and in all respects Tenant shall comply with all statutes,
laws, ordinances and regulations of every governmental authority having
jurisdiction.

 

6.3 Tenant will conduct business on the Premises only in the Tenant’s Trade Name
as specified in Section 2.11, unless the use of some other name is approved in
writing by Lessor.

 

4



--------------------------------------------------------------------------------

6.4 Lessor reserves the right to completely close the entire Shopping
Center/Business Park to all traffic for a period of 24 hours once every ten
years after 30 days notice to all tenants.

 

ARTICLE VII

ASSIGNMENT OR SUBLETTING

 

7.1 Tenant will not assign this Lease in whole or in part, nor sublet all or any
part of the Premises, nor license concessions or lease departments therein,
without first obtaining the written consent of Lessor. Such consent shall not be
unreasonably withheld. Any attempts at assigning or subletting without Lessors
consent shall be null and void. Consent by Lessor to any assignment or
subletting shall not constitute a waiver of the necessity for such consent to
any subsequent assignment or subletting. This prohibition includes any
subletting or assignment, which would otherwise occur by operation of law,
merger, consolidation, reorganization, transfer or other change of Tenant’s
corporate or proprietary structure.

 

7.2 If Tenant is a corporation and if at any time during the Term, any part or
all of the corporate shares shall be transferred by sale, assignment, bequest,
inheritance, operation of law or other disposition so as to result in a change
in the present control of said corporation by the person or persons now owning a
majority of said corporate shares, Tenant shall notify Lessor of this event
within fifteen (15) days from the date of such transfer and if Lessor’s
financial risk is increased or if the operation of the business is significantly
altered as a result of such change in control Lessor may terminate this Lease at
any time after such change by giving Tenant sixty (60) days written notice.

 

7.3 If Lessor consents to assignment or sublease the following shall be
applicable:

 

  i. The proposed Tenant will not be violating any prohibitive use in this lease
or with any existing Tenant in the Shopping Center/Business Park at the time of
said assignment; and

 

  ii. The new Tenant assumes in writing, in a form satisfactory to the Lessor,
the obligations under this lease on behalf of Tenant; and

 

  iii. Tenant and any guarantor shall remain fully liable as the primary obligor
under this lease; and

 

  iv. The Tenant has not violated any terms or conditions of this Lease
Agreement.

 

ARTICLE VIII

RENT

 

8.1 Tenant covenants and agrees to pay to Lessor, as rent for the Premises the
Fixed Rent as set forth in Section 2.7.

 

8.2 Fixed Rent shall be payable in equal monthly installments in advance on the
first day of each full calendar month during the Term, the first such payment to
include any prorated Fixed Rent for the period from the date of commencement of
the Term to the first day of the first calendar month in the Term. The first
such payment of the Fixed Rent shall be due and payable upon the Lease
Commencement Date or Date of Occupancy, whichever occurs first.

 

8.3 A rental year shall consist of twelve (12) calendar months, beginning on the
first day of the first full calendar month of the Term (“Rental Year”). The
First Rental Year shall include the period from the date of commencement of the
Term to the first day of the first full calendar month in the Term. Any portion
of the Term remaining at the end of the last full Rental Year shall constitute
the final Rental Year, and rentals and all other charges shall be apportioned
therefor.

 

8.4 It is understood and agreed that the basic consideration for this Lease is
Tenant’s covenant to pay the total sum of the Fixed Rent set forth in Section
2.7 for the original Term, and other amounts payable by Tenant hereunder. The
reason that the rates of installments may differ is to defer payment of some of
the rent from the early part of the Term to the latter part

 

5



--------------------------------------------------------------------------------

for the convenience of the Tenant. Under these circumstances, it is not
contemplated that any governmental rent control or freeze will excuse Tenant
from paying any part of the rent as agreed.

 

8.5 All rent and other amounts payable by Tenant hereunder shall be paid to
Lessor without demand or deduction at the Lessor’s Notice Address set forth in
Section 2.13 or such other place as Lessor from time to time may designate.

 

8.6 Anything in this Lease to the contrary not withstanding, at Lessor’s option,
Tenant shall pay, as additional rent, a late charge in the amount of fifty
dollars ($50.00) for any rent payment not made within seven (7) days after the
due date thereof to cover the extra expense involved in handling delinquent
payments.

 

ARTICLE IX

TAXES

 

9.1 Tenant shall pay monthly, included as a portion of the rent hereunder,
Tenant’s Share of Taxes (as specified in Section 2.8 and as defined in Section
9.3).

 

9.2 “Taxes” include all real estate and other ad valorum taxes and assessments
applicable to the Shopping Center/Business Park and any other tax imposed
against Lessor with respect to the Shopping Center/Business Park by federal,
state or local taxing authorities as a substitution for or in addition to the
current method of property taxation used for the funding of governmental
services and the cost, including attorneys and appraisers’ fees, of any contest
or appeal pursued by the Lessor in an effort to reduce the amount of tax or
assessment with respect to the Shopping Center/Business Park.

 

9.3 “Tax Year” means each twelve (12) month period (deemed, for the purpose of
this Article, to have 365 days) established as the real estate Tax Year by the
taxing authorities having lawful jurisdiction over the Shopping Center/Business
Park.

 

9.4 The tax payment required hereunder shall be paid by Tenant monthly.

 

9.5 Within sixty (60) days after the Lessor’s receipt of tax bills for each Tax
Year, or within a reasonable time thereafter in Lessor’s determination, Lessor
will certify to Tenant:

 

  (a) The amount of Taxes as specified above, and

 

  (b) The amount of Tenant’s share of Taxes.

 

9.6 The failure of Lessor to provide such certification within the
above-prescribed time frame shall not relieve Tenant of its obligations
generally or for the specified Tax Year in which such failure occurs.

 

9.7 For the Tax Year in which the Term commences or terminates, the provisions
of this Article shall apply, but Tenant’s liability for its proportionate share
of any Taxes for such year shall be subject to a pro-rata adjustment based upon
the number of days of such Tax Year falling within the Term.

 

9.8 It is the intention of the parties hereto that Lessor shall receive the
rents and other charges required to be paid to Lessor by Tenant pursuant to this
lease on an absolutely net basis and the Tenant shall, except as specifically
provided in this lease to the contrary, pay all costs. Expenses and obligations
of every kind or nature whatsoever relating to the Premises or any improvements
thereon or to the tenancy therein created by this lease, which costs, expenses
and obligations may arise or become due during the term of this lease (including
any extensions thereof). Therefore, Tenant alone shall be responsible for
payment of any type of tax, excise or assessment (regardless of label or whether
in the form of rental

 

6



--------------------------------------------------------------------------------

tax, gross receipts tax, sales tax, business or occupation tax, use assessment,
privilege tax, franchise tax, or otherwise, except any tax, excise or assessment
which in substance is a net income or franchise tax that is based solely on
Lessor’s net income) levied, assessed or imposed at any time by any governmental
authority upon or against the Premises, use or occupancy of the Demise Premises,
the rents and other charges payable by the Tenant to Lessor, or otherwise with
respect to the Lessor-Tenant relationship. Tenant shall pay the full amount of
such tax, excise, or assessment directly to the appropriate governmental
authority, unless the applicable law expressly imposes solely on Lessor the duty
to pay or collect such tax, excise or assessment, in which case Tenant shall pay
the full amount of such tax, excise or assessment as additional rent under this
lease to Lessor, on or before the date when any fine, penalty or interest would
be added thereto fore nonpayment. Notwithstanding that the applicable law may
impose on Tenant the duty to pay or collect such tax, excise or assessment,
Lessor shall in no event be obligated to pay such tax, excise or assessment and
Lessor shall be indemnified against and saved harmless from the same by Tenant.
In the event (i) Tenant fails to timely pay such tax, excise or assessment and
Lessor pays same, or (ii) Lessor elects in its sole discretion to pay the same
in advance, Tenant shall promptly reimburse Lessor for the amount thereof
(including fine, penalty or interest if any) as additional rent under this
lease, and such additional rent shall be deemed to be due as of the last date
before any fine, penalty or interest would be added to such tax, excise or
assessment for nonpayment. The provisions of this paragraph shall also apply to
any such tax, excise or assessment described in this clause.

 

ARTICLE X

SECURITY DEPOSIT

 

Not Applicable.

 

ARTICLE XI

INSURANCE

 

11.1 Tenant shall pay monthly, included as a portion of the rent hereunder,
Tenant’s Share of Insurance (as defined in Section 2.9).

 

11.2 “Insurance” includes all insurance premiums and costs of any kind or
payable by the Lessor under or for any insurance policies applicable during the
Term in any respect to the Shopping Center/Business Park and the Common Area
Maintenance.

 

11.3 “Insurance Period” means each period established by Lessor or its insurers
as the period during which any insurance policies may be in effect.

 

11.4 The insurance payment required hereunder shall be paid by Tenant monthly.

 

11.5 Within sixty (60) days after Lessor’s receipt of insurance bills for each
Insurance Period, Lessor will certify to Tenant:

 

  (a) The amount of insurance; and

 

  (b) The amount of Tenant’s Share of Insurance; and

 

  (c) The Insurance Period for which such Insurance is paid or payable.

 

ARTICLE XII

COMMON AREA MAINTENANCE

 

12.1 The Common Area Maintenance which may be furnished by Lessor in or near the
Shopping Center/Business Park for the general common use of Tenants, their
officers, agents,

 

7



--------------------------------------------------------------------------------

employees and customers including without limitation, all parking areas, access
roads, employee parking areas, the truck way or ways, driveways, pedestrian
sidewalks, landscaped and planted areas, retaining walls, stairways, bus stops,
lighting facilities and other areas and improvements, shall at all times be
subject to the exclusive control and management of Lessor. Lessor shall have the
right to establish, modify and enforce reasonable rules and regulations with
respect to the Common Area Maintenance; to change the areas, locations and
arrangement thereof; to enter into, modify and terminate easement and other
agreements pertaining to the use and maintenance thereof; to restrict parking by
Tenants, their officers, agents, and employees to employee parking areas; to
close all or any portion of said parking areas or other Common Area Maintenance
to such extent as may, in the opinion of Lessor be necessary to prevent a
dedication thereof or the accrual of any rights to any person or to the public
therein; to close temporarily any or all portions of the said areas or
facilities ; to discourage non customer parking; and to do and perform such
other acts in and to said areas and improvements as, in the exercise of good
business judgement, Lessor shall determine to be advisable with a view to the
improvement of the convenience and use thereof by Tenants, their officers,
agents, employees and customers.

 

12.2 Lessor will operate and maintain the Common Area Maintenance, which may be
provided pursuant to this Section.

 

12.3 Tenant and its employees shall park their cars in areas that do not
conflict with “customer parking”. “Customer Parking” shall be those areas
closest to buildings and are for short term use by walk-in customers and clients
who will not be staying for more than two hours. Should a conflict arise over
parking, the lessor reserves the right to resolve such disputes by designating
employee parking.

 

12.4 Lessor reserves the right in its sole discretion to change rearrange,
alter, modify, reduce or supplement any or all of the Common Area Maintenance so
long as adequate facilities in common are made available to the Tenant herein.

 

12.5 The “Lessor’s Operating Costs” shall be the cost and expense of operating
and maintaining the Common Area Maintenance which may be provided whether or not
located on land within the Shopping Center/Business Park in a manner deemed by
Lessor to be reasonable and appropriate and for the best interests of the
Shopping Center/Business Park; including, without limitation: all costs and
expense of operating, repairing, lighting, cleaning, painting, striping,
policing and providing security (including the cost of uniforms, equipment and
all employment taxes); operating, maintenance, management, repairs and
replacement of signs, displays, and decorations; removal of snow, ice and
debris; regulation of traffic; inspections and depreciation of machinery and
equipment used in the operation and maintenance of the Common Area Maintenance
and personal property taxes and other charges incurred in connection with such
equipment; replacement of paving, curbs, sidewalks, landscaping, drainage,
pipes, ducts, conduits and similar items, and lighting facilities; planting,
replanting and replacing flowers, shrubbery and planters; rental of music
program services and loudspeaker systems, including furnishing electricity.

 

12.6 Tenant shall pay to Lessor, included as a portion of the rent hereunder,
Tenant’s share of Lessor’s Operating Costs of Common Area Maintenance (as
specified in Section 2.10) for and during each calendar year.

 

12.7 The charge required hereunder shall be paid by Tenant monthly.

 

12.8 If Tenant’s Share of Lessor’s Operating Costs of Common Area Maintenance is
specified under Subsection 2.10 (a), then within ninety (90) days after Lessor’s
calculation of such costs, or within a reasonable time thereafter in Lessor’s
determination, Lessor will certify to Tenant:

 

  (a) The amount of Lessor’s Operating Costs;

 

  (b) The amount of Tenant’s Share of Lessor’s Operating Costs; and

 

  (c) The calendar year for which such Operating Costs are paid or payable.

 

8



--------------------------------------------------------------------------------

12.9 The failure of Lessor to provide such certification under Section 11.8 or
to provide bills under Section 11.7 within the time prescribed therefor shall
not relieve Tenant of its obligations generally or for the specific calendar
year for which any failure occurs.

 

12.10 For the calendar year in which the Lease commences or terminates, the
provisions of this Article shall apply, but Tenant’s liability for Lessor’s
Operating Costs of Common Area Maintenance for such calendar year shall be
subject to a pro-rata adjustment based upon the number of days of such calendar
year falling within the Term.

 

ARTICLE XIII

UTILITIES AND SERVICE

 

13.1 Tenant shall pay at its sole cost and expense, in addition to rent
hereunder, all charges for gas, electricity, water, sewage, waste disposal,
other utilities and services to or for the Premises. Lessor shall incur no
liability whatsoever should any utility become unavailable from any public
utility company, public authority or any other person, firm or corporation,
including Lessor, supplying such utility. Discontinuance of any service shall
not constitute an eviction, constructive or otherwise.

 

13.2 In the event that the charges for water, sewage, waste disposal, any
utilities or services to or for the Premises are included in a charge for
property of which the Premises are only a part and allocation of which charge or
charges is not readily ascertainable, the determination of the portion thereof
applicable to the Premises shall be made by Lessor on the basis of its best
estimate of the amount of use by respective users and such other factors as may
be pertinent for a reasonable division and allocation of the same.

 

13.3 If Tenant fails to pay any charge for water, sewage or other utility or
service payable by Tenant hereunder, Lessor may elect to pay the same and shall
have the right to collect the same and any expense incurred by Lessor in
connection therewith from Tenant by exercising all remedies provided by law and
provide herein for collection of rent. In addition to other remedies, Lessor
reserves and shall at all times have the right to cut off and discontinue,
without notice to Tenant, water, electricity, heating and air conditioning, or
other utilities and services whenever Tenant has failed to pay in accordance
with the terms of this Lease any amounts due by Tenant for rent or otherwise.
Lessor shall not be liable for any such discontinuance and the same shall not
constitute a termination of this Lease, or eviction, constructive or otherwise.

 

ARTICLE XIV

ALTERATIONS, IMPROVEMENTS, AND CONSTRUCTION

 

14.1 Tenant shall not make any alterations or improvements to, erect any sign
on, or remove anything except Tenant’s Property (as herein defined) from the
Premises without first obtaining the approval in writing of Lessor. Plans and
specifications for alterations, improvements and exterior signs shall be
submitted to the Lessor, and the Lessor’s approval thereof shall not be withheld
unreasonably. Tenant shall have the right to purchase signage space on the east
and west pylon signs if space is available by separate agreement with Lessor.

 

14.2 All construction work and materials attached to, affixed to, or installed
in, the Premises by any party or person, including but not limited to heating,
air conditioning, ventilating, plumbing and electrical equipment and facilities,
floor, wall and ceiling covering, store fronts, additions, renovations and
replacements (separately and collectively the “Improvements”) immediately shall
become part of the Premises and property of the Lessor. However, improvements
made by Tenant that do not become permanent fixtures shall remain the property
of the Tenant.

 

14.3 All plans and specifications required hereunder shall be prepared by, and
the Improvements to be made pursuant thereto shall be performed by, persons duly
qualified to do the work in the jurisdiction wherein the Premises are situate
and shall comply with all applicable codes, rules, regulations and ordinances.

 

9



--------------------------------------------------------------------------------

14.4 Tenant shall secure all permits and licenses necessary or required for
construction, operation, signage and occupancy of the Improvements. Lessor shall
cooperate with the Tenant but shall not be obligated to obtain or be responsible
for failure to obtain such permits and licenses.

 

14.5 All contracts for labor and/or material in excess of Two Thousand Dollars
($2,000.00) shall be in writing, and shall contain a waiver of lien provision.
Tenant shall not permit mechanic lien to be placed upon the Premises.

 

14.6 All improvements approved by Lessor shall be made at the sole cost of
Tenant.

 

14.7 Nothing contained in this Lease shall authorize Tenant to do any act which
shall in any way encumber Lessor’s title to the Shopping Center/Business Park or
the Premises, nor in any way subject Lessor’s title to any claims by way of lien
or encumbrance whether claimed by operation of law or by virtue of any expressed
or implied contract of Tenant. If Tenant has not removed any such lien or
encumbrance within fifteen (15) days after written notice to Tenant by Lessor,
Lessor may pay the amount necessary to remove such lien or encumbrance, without
being responsible for making any investigation as to the validity thereof, and
the amount so paid shall be deemed additional rent reserved under this Lease due
and payable forthwith.

 

ARTICLE XV

REPAIRS

 

15.1 Tenant shall at its sole cost and expense make all repairs excepting those
noted in section 3.4. Lessor shall be under no liability for repair,
maintenance, replacement or any other action with respect to the Premises or any
part thereof.

 

15.2 Tenant shall, at its sole cost and expense, keep and maintain the Premises
and every part thereof clean and in good order and condition and shall make all
repairs and replacements thereto and to each and every part thereof which may be
necessary, required or desired. Without limiting the generality of the
foregoing, Tenant shall be solely responsible for all heating, ventilating, air
conditioning, plumbing, electrical, including light bulbs and ballasts and
mechanical systems, facilities, equipment, fixtures and appliances and parts
thereof; all doors, ceiling and wall coverings; and all painting and decorating.
Tenant shall maintain HVAC systems, affecting the Premises on a monthly
preventative maintenance basis. Lessor expressly warrants the HVAC system shall
be in good working order on the Commencement of Lease.

 

15.3 Tenant shall, at its sole cost and expense, install and replace such signs,
decorations, lettering, advertising matter and other things as may be approved
by Lessor and keep and maintain same in good condition and repair and in keeping
with the image, character and standards as may be established from time to time
by Lessor for the Shopping Center/Business Park and shall make such replacements
as may be necessary.

 

15.4 In the event that Tenant shall fail, within thirty (30) days after notice
in writing by Lessor, to make repairs or replacements to Premises, the
Improvements, the signs or any part thereof which may be necessary or required,
Lessor may make the same and collect the costs thereof and expenses incurred in
connection therewith, together with interest thereon at the then prevailing
commercial rate from Tenant, by exercising all remedies provided by law and
provided herein for collection of rent.

 

15.5 In the event that the portion of the Premises which Tenant has agreed to
maintain, if any, shall be damaged or destroyed as a result of fire, casualty or
other occurrence, Tenant shall remove any resulting debris and repair or replace
such damaged structure promptly, and if Tenant fails to commence required
restoration work within ninety (90) days from the date of such damage or
destruction or fails to diligently proceed to complete the same, Lessor’s remedy
shall be the right and option to terminate the Term of this Lease by giving
Tenant written notice of Lessor’s election to do so at any time prior to
completion of the repairs or replacements if Tenant shall not then be actively
undertaking such restoration work.

 

10



--------------------------------------------------------------------------------

ARTICLE XVI

RULES AND REGULATIONS

 

16.1 In regard to use and occupancy of the Premises and Common Area Maintenance,
Tenant shall at its expense: (a) keep the inside and outside of all glass in the
doors and windows of the Premises clean; (b) keep all exterior store surfaces of
the Premises clean; (c) replace promptly any cracked or broken glass of the
Premises with glass of like kind and quality; (d) maintain the Premises in a
clean, orderly and sanitary condition and free of insects, rodents, vermin, and
other pests; (e) keep any garbage, trash, rubbish, or refuse in rat-proof
containers within the interior of the Premises until removed; (f) have such
garbage, trash, rubbish and refuse removed on a daily basis; (g) keep all
mechanical apparatus free of vibration and noise which may be transmitted beyond
the Premises; (h) comply with all laws, ordinances rules and regulations of
governmental authorities and all recommendations of the Fire Underwriters Rating
Bureau now or hereafter in effect; (i) maintain window displays, advertising
matter, signs, merchandise and store fixtures in keeping with the image,
character and standards of the Shopping Center, as determined by Lessor; (j)
maintain such regular service contracts with professionals for air conditioning
maintenance, pest extermination, refuse removal, cleaning, etc. as may be
required by and subject to the approval of Lessor; and (k) conduct its business
in all respects in a dignified manner in accordance with high standards of store
operations consistent with the quality of operations of the Shopping Center as
determined by Lessor and to provide an appropriate mercantile quality within the
entire Shopping Center.

 

16.2 In regard to use and occupancy of the Premises and Common Area Maintenance,
Tenants shall not: (a) use or permit the use of any objectionable advertising
medium such as, without limitation; loudspeakers, phonographs, public address
systems, sound amplifiers, reception of radio or television broadcasts within
the Shopping Center which is in any manner audible or visible outside of the
Premises; (b) permit accumulations of garbage, trash, rubbish or other refuse
within or without the Premises; (c) cause or permit objectionable odors to
emanate or be dispelled from the Premises; (d) solicit business in the parking
or other Common Area Maintenance; (e) distribute handbills or other advertising
matter to, in or upon any automobiles parked in the parking area or in any other
Common Facility; (f) permit the parking of delivery vehicles so as to interfere
with the use of any driveway, foot walk, parking area or other Common Facility
in the Shopping Center; (g) place or suffer to be placed or maintain on the
exterior of the Premises any sign, advertising matter or any other thing of any
kind or maintain any decoration, lettering or advertising matter on the glass of
any window or door of the Premises, or paint or decorate any part of the
exterior of the Premises, or any part of the interior visible from the exterior
thereof, without first obtaining Lessor’s written approval; (h) use of foot walk
or any other Common Facility adjacent to the premises for the sale or display of
any merchandise for any other business, occupation, or undertaking; (i) conduct
or permit to be conducted any action, fire, going out of business, bankruptcy,
or other similar type sale in or connected with the Premises; or (j) use or
permit the use of any portions of the Premises for any unlawful purpose.

 

16.3 Tenant shall comply with other rules and regulations, which may be adopted
by Lessor from time to time and which, are reasonably and uniformly applied.

 

16.4 Tenant shall at all times fully comply with the Americans With Disabilities
Act, as the same may be amended from time to time or any successor statute and
any rules and regulations promulgated thereunder (collectively, the “Act”) and
shall, at its sole cost and expense, make any and all alterations and
improvements to the Premises necessary to comply with the Act. However, before
Tenant shall make any alterations or improvements to the Premises in order to
comply with the Act, Tenant shall first obtain the approval in writing of Lessor
for such alterations or improvements, which approval shall not be unreasonably
withheld. Tenant shall further comply with Sections 15.1, 15.2, 15.3, and 15.4
with respect to any alterations or improvements made pursuant to this Section.
Tenant shall fully indemnify Lessor from and against any and all claims or
demands of any person or entity (including, but not limited to, any governmental
entity) arising out of the Tenant’s failure to fully comply with the terms of
the Act.

 

11



--------------------------------------------------------------------------------

ARTICLE XVII

MORTGAGES

 

17.1 This Lease and the rights of Tenant hereunder shall be subordinate to the
lien of any mortgage or security interest on the Premises or any part thereof or
on the property of which the Premises are a part, and shall be subordinate to
the Lessor; provided, however, that subordination to liens created hereafter
shall be contingent upon agreement by the holder or holders of any subsequent
liens that his Lease shall not be divested by foreclosure or execution on such
subsequent mortgage or security interests and that Tenant’s possession of the
Premises shall not be disturbed so long as Tenant should not be in default
hereunder.

 

ARTICLE XVIII

TENANT’S PROPERTY

 

18.1 All property, other than Improvements (as defined in this Lease) placed on
the Premises by Tenant, including signs, inventory, furniture, trade fixtures,
appliances, expendable, books, records, cash and personal items of clothing and
sundries, shall be deemed to be “Tenant’s Property.”

 

18.2 So long as Tenant is not in default under this Lease, Tenant may remove any
of Tenant’s Property without Lessor’s consent, provided such removal does not
damage the Premises.

 

ARTICLE XIX

INSURANCE AND INDEMNIFICATION

 

19.1 Tenant shall maintain and keep in force policies of public liability
insurance against claims for personal injury, death and property damage
occurring in or about the Premises or arising out of the use or occupancy
thereof, naming both Lessor and Tenant as Insured with coverage in the amounts
of not less than One Million Dollars ($1,000,000.00) for bodily injury or death
to one person, not less than Two Million Dollars ($2,000,000.00) for bodily
injuries or deaths arising out of one occurrence and not less than One Hundred
Thousand ($100,000.00) Dollars for property damage.

 

19.2 Tenant shall maintain and keep in force policies of insurance against loss
to the contents on the Premises, including but limited to Tenant’s Property as a
result of fire, theft or other insurance casualty, in adequate amounts,
including any damages resulting from environment pollutant discharges caused by
Tenant’s negligence in the operation of the Premises, the clean up of such
spills or discharges and/or any resulting liability for the spill, discharge, or
remediation shall be the sole responsibility of the Tenant. In addition, it is
further agreed that the Tenant shall fully indemnify the Lessor from may incur
as the result of any governmental agency, damages and losses that the Lessor may
incur as the result of any environmental pollutant or hazard discharges caused
by the Tenant’s negligence or from any other sources or acts of third parties
not the result of any acts or negligence of the Lessor.

 

19.3 Tenant shall maintain and keep in force policies of insurance against loss
by vandalism, malicious mischief or breakage of glass in adequate amounts.

 

19.4 All policies of insurance required to be maintained by Tenant hereunder
shall be obtained from insurance companies authorized to engage in business in
the Commonwealth or State in which the Premises are located. Copies of the
policies and certificates evidencing the effective dates and that they will not
be canceled without at least ten (10) days notice in writing shall be delivered
to Lessor.

 

19.5 All losses resulting from vandalism, malicious mischief or broken glass not
covered by insurance shall be the sole responsibility of Tenant.

 

19.6 Tenant hereby waive any right of subrogation that Tenant’s insurance
carrier at any time may have against Lessor or Lessor’s agents and employees,
and shall release Tenant from any liability for any loss of or damage to any
property or person on the Premises.

 

12



--------------------------------------------------------------------------------

19.7 Tenant shall keep and save Lessor harmless from any penalty, claim, demand,
loss damage, charge, cost of expense including but not limited to attorneys’
fees imposed or incurred for violation of any ordinance or law, whether
occasioned due to the neglect of Tenant or any agent of or contractor under
Tenant then upon or using the Premises, or otherwise howsoever, or arising or
allegedly arising out of any accident or other occurrence causing injury to any
person or property and due directly or indirectly to the condition of or the use
or occupancy of the Premises.

 

19.9 Tenant will not do or suffer to be done, or keep or suffer to be kept,
anything in, upon or about the Premises which will contravene Lessor’s policies
insuring against loss or damage by fire or other hazards (including, without
limitation, public liability) or which will prevent Lessor form procuring such
policies in companies acceptable to Lessor. If anything done, omitted to be done
or suffered by Tenant to be kept in, upon or about the Premises shall cause rate
of fire or other insurance upon the Premises or on other property of Lessor or
of others within the Shopping Center to be increased beyond the minimum rate
from time to time applicable thereto, Tenant will pay, as additional rent, the
amount of any such increase upon Lessor’s demand.

 

ARTICLE XX

ENVIRONMENTAL

 

20.1 In the event Tenant will be using any materials in the operation of its
business of the Premises which are or may be deemed to be toxic or hazardous
materials, Tenant’s storage and use of such materials on the Premises shall be
subject to all laws and regulations now in effect or hereafter enacted which
deal with or relate to the regulation or protection of the environment
(Environmental Laws), including the ambient air, ground water, surface water,
and land use, including substrata land. In addition, Tenant agrees to the
following.

 

(a) Tenant shall, at Tenant’s own expense, comply with all present and hereafter
enacted Environmental Laws, and any amendments thereto, affecting Tenant’s use
or occupancy of the Premises or any operation of Tenant thereon or therefrom.

 

(b) Tenant shall immediately notify Landlord of any of the following:

 

(i) Receipt of any correspondence or any other communication from any
governmental entity regarding the application of any Environmental Laws to the
Premises or Tenant’s use or occupancy of or operation on the Premises.

 

(ii) Any change in Tenant’s operation on the Premises which will change or has
the potential to change Tenant’s or Landlord’s obligations or liabilities under
any of the Environmental Laws.

 

(c) Tenant shall indemnify, protect, defend, and hold Landlord, its partners,
officers, directors, employees, and agents, and their successors and assigns,
harmless from and against any and all losses, liabilities, damages, expenses
(including, but not limited to, reasonable investigation and legal fees and
expenses), or damage to persons or property; and any and all claims or actions
brought by any person, firm, governmental body, or other entity alleging or
resulting or arising from or in connection with contamination or adverse effects
on the environment, or violation of any Environmental Law or other statute, law,
ordinance, rule, regulation, judgment, or order of any governmental or judicial
entity; and from and against any and all damages, liabilities, costs, fines, and
penalties assessed as a result of any activity or operation on the Premises
during the term of this Lease, except for damage or injury caused by Landlord or
Landlord’s agents. Tenant’s obligations and liabilities under this section shall
continue as long as Landlord bears any liability or responsibility under the
Environmental Laws or any other statute or law for any act which occurred on the
Premises during the term of this Lease. Tenant’s failure to abide by the terms
of this Section 35 shall be restrainable by injunction. The obligations set
forth in this section shall survive the expiration or sooner termination of this
Lease. Tenant shall require all of its subtenants and licensees to agree to the
provisions of this Section in favor of Landlord and the other persons set forth
above.

 

20.2 Landlord has received no written notice from any governmental authority
having jurisdiction over the Premises that the Premises are in violation of the
Comprehensive

 

13



--------------------------------------------------------------------------------

Environmental Response, Compensation and Liability Act of 1989, as amended
(CER-CLA(c)), the Resources Conservation and Recovery Act of 1976, as amended
(ARCRA(c)), the Toxic Substance Control Act, as amended, the Hazardous Materials
Transportation Act, as amended, or any statute governing underground storage
tanks or asbestos. Landlord shall indemnify and hold Tenant harmless from and
against any and all claims, demands, or losses in connection with the release of
hazardous materials caused by Landlord.

 

ARTICLE XXI

CONDEMNATION

 

21.1 If the whole or any part of the Premises shall be taken under the power of
eminent domain, this Lease shall terminate as to the part so taken on the date
Tenant is required to yield possession thereof to the condemning authority.
Lessor shall make such repairs and alterations as may be necessary in order to
restore the part not taken to useful condition and Annual Basic Rental shall be
reduced proportionately as to the portion of the Premises so taken. If the
portion of the Premises so taken substantially impairs the usefulness of the
Premises for the purposes set forth in Section 2.6 in the opinion of either
party, may terminate this Lease as of the date when Tenant is required to yield
possession. Tenant shall not be entitled to any portion of the award for the fee
or lease hold of the Premises, the property of Lessor of which the Premises are
a part or any part thereof, and the entire award shall belong to Lessor;
provided, however, Tenant may apply for reimbursement from the condemning
authority for moving expenses, dislocation damages and other special benefits,
if any allowed by law, with the understanding that Lessor’s portion of any award
shall not be diminished by any claim on behalf of Tenant to a bonus value as a
result of the amount of rent payable hereunder being less than the fair market
rental value of the Premises or by any other claim of Tenant.

 

21.2 If the Premises are destroyed or damaged by fire or other casualty, and
such damage can be repaired or restored within one hundred and twenty (120) days
from the receipt of insurance proceeds, Landlord shall promptly repair or
restore Landlord’s improvements as provided subject, however, to zoning laws and
building codes then in force. Landlord shall pursue all such work diligently to
completion. If Landlord determines in its sole discretion that such damage or
casualty cannot be repaired or restored within one hundred and twenty (120) days
from receipt of insurance proceeds, Landlord shall have the right to terminate
this Lease effective as of the date of such damage or destruction upon written
notice to Tenant.

 

ARTICLE XXII

DEFAULTS

 

22.1 If Tenant shall fail at any time to make any payment or to perform any act
on its part to be made or performed under this Lease in accordance with the
terms hereof, Lessor, at its sole discretion, without notice or demand, and
without waiving or releasing Tenant from any obligation of Tenant hereunder may
make such payment or perform such act to the extent that Lessor may deem
desirable, and in connection therewith may employ attorneys and pay expenses.
All sums so paid by Lessor and all reasonable expenses in connection therewith
and all rent and other charges payable by Tenant hereunder shall bear interest
thereon at the then prevailing commercial rent from the date of such payment by
Lessor or the date such payment by Tenant was due, as the case may be, and shall
be deemed to be payable by Tenant to Lessor and may be collected by exercising
all remedies provided by law and provided herein for collection of rent.

 

22.2 If Tenant shall default in the payment of any installment of rent,
additional rent or other amount provided for under this Lease as the same
becomes due and payable, or should an execution be issued against the Tenant and
a levy made upon the Tenant’s interest in the Premises or any part thereof, or
bankruptcy proceedings be commenced by or against Tenant, or an assignment be
made by Tenant for the benefit or creditors, or a receiver be appointed for
Tenant, then and in such event the entire rent for the balance of the term, at
option of Lessor, shall become due and payable at once as if by the terms of
this Lease it were all payable in advance.

 

22.3 Lessor shall have the right to distrain upon any property on the Premises
for unpaid rent, additional rent and other amounts payable by Tenant hereunder.

 

14



--------------------------------------------------------------------------------

22.4 If Tenant shall default in the payment of any installment of rent,
additional rent or other amount provided for under this Lease or in the
performance of any covenant or condition of this Lease and fail to cure or
commence and diligently proceed to cure such default within ten (10) days after
written demand by Lessor that the default be cured, Lessor, at its option, may
enter upon the Premises without process of law and take possession thereof,
together with all improvements and appurtenances.

 

22.5 No waiver by Lessor of any breach by Tenant of any covenants or conditions
contained herein shall be construed to be a waiver of any other covenant or
condition or any succeeding breach of the same covenant or condition.
Termination of the Term, or the receipt of rent after default or after judgment
or after execution shall not deprive Lessor of any other actions against Tenant
for possession or for rent or for damages. Lessor may use the remedies herein
given or other prescribed by law, or both, as often as it may deem necessary.

 

22.6 Bankruptcy of Tenant

 

a. Insolvency-If, at or before the commencement date of the term of this lease,
or if at any time during the term, there shall be filed by or against TENANT in
any court pursuant to any statute, either of the United States or of any state,
petition in bankruptcy or insolvency or for reorganization for the appointment
of a receiver or trustee of all or a portion of the TENANT’S property, and if
within sixty (60) days thereof TENANT fails to secure a discharge thereof, or if
TENANT makes an assignment for the benefit of creditors or petitions for or
enters into an arrangement, then this lease, at the option of LESSOR, may be
terminated, in which event neither TENANT nor any person claiming through or
under TENANT by virtue of any statute or of an order of any court, shall be
entitle to possession or to remain in possession of the Premises, but shall
forthwith quit and surrender the Premises, and LESSOR, in addition to the other
rights and remedies it has by virtue of any other provision herein or else where
in this lease contained, or by virtue of any statute or rule of law, may retain
as liquidated damages any rent or monies received by LESSOR from TENANT or
others in behalf of TENANT.

 

b. Acceleration-It is agreed that in the event of the termination this lease
pursuant to paragraph (a) of this Section 21.6 a., Lessor shall forthwith,
notwithstanding any other provisions of this lease to contrary, be entitled to
recover from TENANT as and for liquidated damages an amount equal to the cash
value of the rent and other charges payable by TENANT hereunder for the
unexpired portion of the term demised, less the cash rental value of the
Premises for the same period. Nothing herein contained shall limit or prejudice
the right of LESSOR to prove for and obtain as liquidated damages by reason such
termination, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, such
damages are to be proved, whether or not such amount is greater, equal to, or
less than the amount of the difference referred to above.

 

ARTICLE XXIII

SURRENDER

 

23.1 Tenant may, and at Lessor’s request shall, remove all Tenant’s Property as
defined herein, and Tenant agrees to repair any damage caused by such removal
promptly and at its sole cost and expense. Any property not removed from the
Premises at the expiration or earlier termination of this Lease, at the option
of Lessor, may forthwith become the property of Lessor.

 

ARTICLE XXIV

MISCELLANEOUS

 

24.1 Tenant shall permit the LESSOR and its agents to enter upon the Premises at
all reasonable times to examine the condition thereof.

 

24.2 All notices, demands and requests which may be or are required to be given
hereunder shall be given in writing and shall be deemed to have been duly given
if sent by United States Registered or Certified Mail addressed to Tenant as set
forth in Section 2.13 and to Lessor as set forth in Section 2.14 or to such
other places as the parties hereto may for themselves designate in writing from
time to time for the purpose of receiving notices hereunder.

 

15



--------------------------------------------------------------------------------

24.3 This Lease shall be deemed to be executed and delivered at the County in
which the Premises are situate, and the laws of the State in which the Premises
are situate shall be applicable thereto. The division of this Lease into
Articles and Sections and the use of headings for said Articles is for the
purpose of convenience only and not for the purpose of construing the Lease.

 

24.4 If any term or provision, or any portion thereof, of this Lease, or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

24.5 Tenant shall, at any time and from time to time upon not less than ten (10)
days prior written request by Lessor execute, acknowledge and deliver to Lessor
an estoppel certificate stating whether or not this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as modified and stating the modifications), and, if the
Lease is in full force and effect, the dates to which the rent and other charges
have been paid in advance, and such other matters relating to this Lease as
reasonably may be requested by Lessor, it being intended that any such statement
delivered pursuant to this Section may be relied upon by any prospective
purchaser, assignee or encumbrancer of the Premises or the property of which the
Premises are a part.

 

24.6 Tenant agrees to attorn to any successor in interest to Lessor whether by
purchase, foreclosure, sale in lieu of foreclosure, power of sale, termination
of ground lease or otherwise, if so requested or required by such successor in
interest, and Tenant agrees, upon demand, to execute agreements in confirmation
of such attornment.

 

24.7 All provisions of this Lease shall apply during the Term of this Lease,
during any and all extensions hereof and during all periods before and after the
Term hereof while Tenant occupies or has right to occupy the Premises.

 

24.8 If two or more individuals, corporations, partnerships, or other business
associates (or any combination of two or more thereof) shall sign this Lease as
Tenant, the liability of each such individual, corporation, partnership or other
business associate to pay rent and perform all other obligations hereunder shall
be deemed to be joint and several. In like manner, if the Tenant named in this
lease shall be a partnership or other business association, the members of which
are, by virtue of statute or general law, subject to personal liability, the
liability of each such member shall be joint and several.

 

24.9 This Lease constitutes the entire contract between the parties hereto, and
there are no other understandings, oral or written, relating to the subject
matter hereof. This Lease may not be changed, modified or amended, in whole or
in part, except in writing signed by the parties.

 

24.10 The submission of this Lease to Tenant for examination does not constitute
a reservation of any rights to Tenant or option and this Lease becomes effective
only upon execution and delivery thereof by Lessor.

 

24.11 Advertisement of Premises - In the event the parties hereto have not
executed a renewal lease within one hundred eighty (180) days prior to the
termination of this lease, then the LESSOR or its agents shall have the right to
enter Premises at all reasonable times for the purpose of exhibiting the same to
others.

 

24.12 Sale of Property by LESSOR—In event of the sale of the real estate by
LESSOR, it shall be sold subject to this lease, but the original LESSOR shall
then be released of all obligations under this lease and the new owner shall be
responsible, as the new LESSOR, under the terms and conditions of this lease. It
is the intent that this lease shall run with the land and not be personal to the
landowners.

 

24.13 Limitation of LESSOR’S Liability—Notwithstanding anything to the contrary
contained herein, any liability incurred by the LESSOR to the TENANT shall not
be of a personal nature and TENANT’S sole means of recovery shall be against the
real estate owned by LESSOR at the location herein leased, it being the specific
intention to not encumber other assets of the LESSOR in this regard.

 

16



--------------------------------------------------------------------------------

24.14 Force Majeure - In the event that there is a strike, riot, shortage of
material or other thing or item beyond the control of the LESSOR of LESSEE
preventing the LESSOR or LESSEE from performing under this Lease, it shall not
constitute a breach or other violation of this Lease for so long as the LESSOR
or LESSEE is disabled by such act or governmental regulation from performing
hereunder.

 

24.15 Relationship of Parties - Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create a
relationship of principal and agent or of partnership or of joint venture or of
any association whatsoever between Lessor and Tenant, it being expressly
understood and agreed that neither the computation of rent nor any other
provisions contained in this Lease nor any act or acts of the parties hereto
shall be deemed to create any relationship between Lessor and Tenant other than
the relationship of landlord and tenant.

 

IN WITNESS WHEREOF, the parties have duly executed and sealed this Lease as of
the date first above written.

 

WITNESS:   LESSOR:     ELM GROVE PROPERTIES, LLC

/s/ William G. Petroplus

--------------------------------------------------------------------------------

  By:  

/s/ Alvin D. Howell

--------------------------------------------------------------------------------

    Its:   Managing member WITNESS:   PROGRESSIVE BANK, NA:

/s/ Francie P. Reppy

--------------------------------------------------------------------------------

  By:  

/s/ Charles K. Graham

--------------------------------------------------------------------------------

    Its:   President

 

17